DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated July 14th, 2020, January 19th, 2022, and February 16th, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-22) in the reply filed on June 23rd, 2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-7, 9, 11-18, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heim et al. (US 2010/0194091 A1).
Regarding claim 1, Heim teaches an optical device comprising: 
	a generally planar substrate (See, e.g., the unnumbered planar substrate that the micropattern 112 sits on in Fig. 12); 
	a plurality of micro-structures disposed on at least a portion of the planar substrate (See, e.g., micropattern 112 in Fig. 2); and 
	a plurality of nano-structures conformally disposed to at least a portion of the disposed plurality of microstructures (See, e.g., patterns 114 disposed on micropattern 112 in Fig. 2),
	wherein: 
	the device is configured such that when visible light is incident over the device,
	the plurality of nano-structures provides means of creating structural colors (Note that given the structure shown in Fig. 12 there will necessarily be wavelengths of light that correspond to colors that reach a user’s eye meeting this limitation); 
	the plurality of micro-structures provide additional means of directing incident light on the plurality of nano-structures to a space above or below the device (Note that in the view shown in Fig. 2 one can see that there are at least some non-covered surfaces of the micropattern 112 that are capable of reflecting/directing light above the device); 
	the layer of the plurality of micro-structures have a thickness of less than 50 µm and more than 1 µm (See, e.g., paragraph [0112] which explains this); and 
	the plurality of nano-structures have at least one feature size less than 500 nm (See, e.g., paragraph [0112] which explains this).
Regarding claim 2, Heim teaches an optical device comprising: 
	a surface feature formed on a substrate (See, e.g., micropattern 112 formed on an unnumbered substrate in Fig. 2), the surface feature having an in-plane size of at least 2 µm and a height variation of between 1 µm and 50 µm (See, e.g., paragraph [0112] which explains this), the feature defining a micro surface (See, e.g., Fig. 2); and 
	a second feature conformally disposed on at least a portion of the micro surface, the second feature having three-dimensional minimum feature sizes of 500 nm or less, thereby defining a plurality of nano-structures (See, e.g., pattern 114 disposed on micropattern 112 in Fig 2).
Regarding claim 3, Heim teaches the device set forth above and further teaches wherein the nano-structures comprise are made of a plurality of structures and materials that enable generation of the structural colors, the plurality of structures and materials selected from the group consisting of including structures and materials that enable excitation of plasmons for generation of plasmonic colors, structures and materials that enable generation of diffractive colors, structures and materials that enable generation of color through excitation of optical cavities, structures and materials that enable generation of color through excitation of modes of optical waveguides, and structures and materials that enable generation of color through scattering and interference effects (Note given the structure shown in Fig. 12 there is necessarily at least some diffractive/scattering/interference colors generated, meeting this limitation).
Regarding claim 5, Heim teaches the device set forth above and further teaches wherein the surface feature has a flat sided cross-sectional shape and a three-dimensional shape of a specified dimensional range and has a plurality of flat sides (See, e.g., Fig. 2 which shows this), and wherein the second feature is conformally disposed on different flat sides of the surface feature and forms pixels of distinct images (See, e.g., Fig. 2 which shows this and note as this is a security device which forms an image the pattern 114 can be said to correspond to pixels of an image).
Regarding claim 6, Heim teaches the device set forth above and further teaches wherein parts or all of a surface of the device are piecewise covered with the micro-structures (See, e.g., Fig. 2 which shows this).
Regarding claim 7, Heim teaches the device set forth above and further teaches wherein at least a portion of the surface feature is covered with the second feature conformally disposed on the surface feature (See, e.g., pattern 114 disposed on micropattern 112 in Fig. 2).
Regarding claim 9, Heim teaches the device set forth above and further teaches wherein the device comprises is made of dielectric materials selected from the group consisting of including plastics, resins, SiO2, TiO2, ZnS, and Nb2O5 (See, e.g., paragraph [0011] which explains the substrate can be plastic).
Regarding claim 11, Heim teaches the device set forth above and further teaches wherein the device is made through casting and embossing from a master mold, followed by material deposition, lamination, and coating steps (Note this is a product by process claim, and the device could have been made using an alternative method. The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” In the instant case, the structure provided in Heim is capable of being made by this method so the limitation is met). 
Regarding claim 12, Heim teaches the device set forth above and further teaches wherein the nano-structures define a plurality of pixels to display one or more two-dimensional or three-dimensional images to an observer who observes reflected light from the device (Note this is a security device designed to display an image, so this limitation is met).
Regarding claim 13, Heim teaches the device set forth above and further teaches wherein the substrate is transparent, and the nano-structures define a plurality of pixels which function to display at least one two-dimensional or three-dimensional images to an observer who observes transmitted light through the device (See, e.g., paragraph [0008] which explains the substrate is transparent, and note this device is a security device designed to display an image so this limitation is met).
Regarding claim 14, Heim teaches the device set forth above and further teaches wherein the nano-structures define a plurality of pixels which display static or dynamic two-dimensional or three-dimensional imagery to an observer who observes reflected light from and/or transmitted light through the device (Note this device is a security device that displays a dynamic image to an observer so this limitation is met).
Regarding claim 15, Heim teaches the device set forth above and further teaches wherein an optical function of the device is to display content to a naked eye or to read out instruments (Note this is the function of the device in normal use).
Regarding claim 16, Heim teaches an optical device comprising: 
	a generally planar substrate (See, e.g., unnumbered planar substrate in Fig. 2); 
	a plurality of micron-sized surface features extending from a plane of the substrate (See, e.g., micropattern 112 in Fig. 2), the features having a height variation less than 50 µm and more than 1 µm, thereby defining a plurality of microsurfaces (See, e.g., paragraph [0112] which explains this); and 
	means for creating a plasmonic optical effect on optical frequency incident light, the plasmonic optical effect formed on the microsurfaces and conforming to some or all of the surface features of the plurality of microstructures (See, e.g., pattern 114 and note that the structure provided necessarily is capable of creating a plasmonic optical effect as there is a metal vapor applied to a dielectric material forming a boundary where such effects can happen).
Regarding claim 17, Heim teaches an optical device comprising: 
	a generally planar substrate (See, e.g., unnumbered planar substrate in Fig. 2); 
	a plurality of micron-sized surface features extending from a plane of the substrate (See, e.g., micropattern 112 in Fig. 2), the surface features having: 
	a height variation less than 50 µm and more than 1 µm, thereby defining a plurality of microsurfaces (See, e.g., paragraph [0112] which explains this); and 
	means for creating a diffractive optical effect on optical frequency incident light, the means employing features having at least one sub-micron feature dimensions formed on the microsurfaces and conforming to some or all of the surface features of the microstructures (See, e.g., pattern 114 in Fig. 2 which conforms to micropattern 112 and necessarily includes the structure required for creating a diffractive optical effect, even if it is small, due to the grating-like nature of the two patterns).
Regarding claim 18, Heim teaches the device set forth above and further teaches wherein the means for creating an optical effect comprises a plurality of nano-structures structural features on the micro-surfaces having one or more sub-micron feature dimensions thereby providing corresponding nano structures (See, e.g., pattern 114 in Fig. 2 which is at nano-scale).
Regarding claim 20, Heim teaches the device set forth above and further teaches wherein the nanostructures comprise arrays of nano-columns, each of the arrays of nano-columns having at least one of sub-micron periodicity, submicron diameters, and sub-micron height (See, e.g., Fig. 2 and note that insofar as these have sub-micron heights & extend from the micropattern 112 they can be considered “nano-columns” as a specific shape is not required by the claim).
Regarding claim 22, Heim teaches the device set forth above and further teaches wherein the micro-surfaces comprise at least one flat side (See, e.g., Fig. 2 which shows this).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (US 2010/0194091 A1).
Regarding claim 4, Heim teaches the device set forth above and further teaches wherein the surface feature has a three-dimensional shape of a specified dimensional range (See, e.g., paragraph [0112] and note this device is three dimensional in nature) but lacks an explicit disclosure wherein the surface feature has an arcuate cross-sectional shape, wherein the arcuate cross-sectional shape and the three-dimensional shape together are configured to diffuse light reflected by the second feature conformed thereto.
	However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In the instant case, changing the shape of the micropattern 112 in Fig. 2 at least partially from various shaped triangles to an arcuate version, would not significantly change the function of the device as it is still a micropattern with a nanopattern on top. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the micropattern shapes of Heim to be arcuate in nature, for the purpose of optimizing the optical properties of the device. Note that as modified, the micropattern 112 and pattern 114 would diffuse at least some of the light reflected by pattern 114, meeting this limitation. 
Regarding claim 10, Heim teaches the device set forth above and further teaches wherein the device includes metals (See, e.g., paragraphs [0110]-[0111] which explain that a metal vapor can be applied to form the pattern on top of the micropattern) but lacks an explicit disclosure wherein the metals are selected from the group consisting of aluminum, silver, gold, titanium, copper, and chromium. 
	However, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, these metals are all extremely well known in the field of optics for their usefulness in applications like this. The benefits of these materials include at the very least their reflective/diffractive properties. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal vapor in Heim to be one of the claimed metals, for the purpose of increasing efficiency of the device. 
Regarding claim 21, Heim teaches the device set forth above but lacks an explicit disclosure wherein the micro-surfaces have an arcuate cross-sectional shape.
	However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In the instant case, changing the shape of the micropattern 112 in Fig. 2 at least partially from various shaped triangles to an arcuate version, would not significantly change the function of the device as it is still a micropattern with a nanopattern on top. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the micropattern shapes of Heim to be arcuate in nature, for the purpose of optimizing the optical properties of the device. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (US 2010/0194091 A1) in view of Bourdelais et al. (US 2004/0229022 A1).
Regarding claim 8, Heim teaches the device set forth above but lacks an explicit disclosure wherein the planar substrate is sandwiched by additional layers of material configured to provide one or more of refractive index matching, protection, adhesion, or filtering.
	However, in an analogous optical field of endeavor Bourdelais teaches the use of upper and lower protective layers sandwiching a substrate (See, e.g., upper/lower protective layers 10 and 11 in Fig. 1). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heim to include upper and lower protective layers as taught by Bourdelais, for the purpose of increasing the durability of the device. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (US 2010/0194091 A1) in view of Biswas et al. (US 2014/0069496 A1).
Regarding claim 19, Heim teaches the device set forth above but lacks an explicit disclosure wherein the nano-structures comprise arrays of nano-holes, the array of nano-holes having at least one of sub-micron periodicity, sub-micron hole diameters, and sub-micron hole depth. 
	However, in an analogous nano-structure field of endeavor Biswas teaches the use of nano-structures comprising an array of nano-holes with sub-micron hole depth at least (See, e.g., Fig. 15a which includes nano-holes, which are nano-holes with sub-micron depth per paragraph [0131]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heim to include nano-holes, as taught by Biswas, for the purpose of optimizing the optical effect of the device. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872